                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 PHILIP MICHAEL HOPE, SR.,

                Plaintiff,                                CIVIL ACTION NO.: 4:20-cv-280

        v.

 MRS. KAREN FINCH; MR. CARL
 BETTERSON; and COAST S.P. MEDICAL
 STAFF,

                Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 12, 2021, Report and Recommendation, (doc. 11), to which Plaintiff has not filed an

objection. Plaintiff has failed to comply with the Court’s rules requiring that he keep the Court

apprised of his current mailing address. He has also failed to comply with the Court’s Order to

complete and return forms required for his in forma pauperis status. (Doc. 6.) Therefore, the

Court ADOPTS the Report and Recommendation as its opinion. For the reasons discussed by

the Magistrate Judge, Plaintiff’s Complaint is DISMISSED. The Clerk of Court is DIRECTED

to CLOSE this case.

       SO ORDERED, this 29th day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
